DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 8/11/2022.
The replacement Drawing sheet 1/9, Fig. 1, considered and accepted, made part of the record.

Response to Amendment/Remarks
Applicant’s remarks in an amendment, see page , filed August 11, 2022, with respect to the rejection of claims 1, 7, 11 and 92, have been fully considered and as a result, claims 1, 24-25, 92, 94-96 and 108 are now indicated as allowable.  The rejection has been withdrawn.  Claims 2-23, 26-91, 93, 97-107 and 109-125, have been cancelled.  Amendment to the claim 92 was considered necessary so to address requirement under 35 U.S.C. §101 placing it in better form for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bethany R. Lahmann (Reg. No. 74013) on 8/23/2022.
The application has been amended as follows: 
	IN THE CLAIM(s):
	Claim 92, line 7, the term “a computer readable medium,” has been replaced with  
	-- a non-transitory computer readable medium, -- 
	Claim 92, line 14 (last line), the term “computer readable medium.” has been replaced with 
	-- non-transitory computer readable medium. -- 
Claims 1, 24-25, 92, 94-96 and 108, are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable since the claims taken either individually or collectively neither teach nor render obvious a sign comprising in combination with other recited limitations as a whole feature, wherein said recessed portion comprises a communications interface module coupled to at least one of said sign compliance management unit and another sign recited with claim 1, and wherein said processing circuitry comprises a compliance module to determine the condition of said sign based on RFID data, accelerometer data and sensor data and sign attribute data in said computer readable medium as with claim 92.  
	The closest prior art(s) of record cited in the rejection of the claims, disclose subject matter that either in itself or in combination, fail to anticipate or render the above allowable features obvious.  Claims 24-25, 94-96 and 108, further limit the allowable claims and therefore are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.